Judgment in favor of defendants vacating a mechanic’s lien and awarding defendant Bregman Construction Corporation $18,485.54 against plaintiff Concrete Construction Corporation in action for balance due on concrete subcontract and for extra work and on counterclaims for damages for breach of contract, unanimously affirmed, with $50 costs to defendants-respondents against plaintiff-appellant. The contract provision with respect to the rate of progress for the pouring of floors in a reinforced concrete construction of a highrise apartment house was ambiguous. The court, although it eventually ruled that the contract was not ambiguous, allowed paroi evidence as to precontract negotiations as well as subsequent conversations to he introduced in evidence. Consequently, the record is complete, at least insofar as proffers of evidence are concerned. On the whole record, although the question is a very close one, the conclusion that the concrete subcontractor was obliged to progress the work at the rate found by the court is supported by the preponderance of the evidence. On the many items of extra work claimed and the many items of damage for improper performance and delay asserted by way of counterclaim, the trial court’s meticulous findings are also supported by the preponderance of the evidence. Concur — Botein, P. J., Breitel, Stevens, Eager and Steuer, JJ.